DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 8/26/22.  Claims 3-4, 7, 10-13, 16-19, 21-26, 28-29, 34, 37, 39-43, 46-49, 51-56 have been cancelled.  Claims 1-2, 5-6, 8-9, 14-15, 20, 27, 30-33, 35-36, 38, 44-45, 50 are pending.  Claims 1, 8, 15, 30, 35, 45 have been amended.  Claims 1-2, 5-6, 8-9, 14-15, 20, 27, 30-33, 35-36, 38, 44-45, 50 are examined herein.  
Applicant’s amendments to the claims have rendered all rejections of the last Office Action moot, therefore hereby withdrawn.  The following new rejection will now apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8-9, 14-15, 20, 27, 30-33, 35-36, 38, 44-45, 50 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (WO 2012/155352, of record) in view of Williams et al (WO 2015/086551, of record) and Gassel et al. (“The novel isooxazoline ectoparasiticide furalaner: Selective inhibition of arthropod γ-aminobutyric acid- and L-glutamate-gated chloride channels and insecticidal/acaricidal activity,” Insect Biochemistry and Molecular Biology, 45, 2014, 111-124, of record).
The instant claims are directed to a method of vector control in a human at risk of acquiring a vector-borne disease consisting of administering an insecticide of formula I, wherein the vector is a mosquito and the vector-borne disease is malaria.  
An et al. teach that ectoparasite, such as fleas, lice, flies, mosquitoes, ticks, and mites are problematic for man and animal alike.  Ectoparasites are responsible for the spread of disease.  In particular, they known to harbor and transmit a variety of microbial pathogens, including bacteria, viruses, and protozoan parasites, many of which are pathogenic to humans, such as malaria (page 1, first paragraph).  An et al. teach dihydroisoxazole compounds that are useful for this purpose of controlling parasite infestations (abstract, formula I on page 2, claims 14 and 16).  The host animal is a mammal, such as a human (page 5, second paragraph).  Effective amounts include 0.01 to 1000 mg/kg of the animal’s body weight and the frequency can be a single dose administered once a day, once a week, or once a month for a duration determined by the attending doctor (page 6, first paragraph).  Oral administration is taught (page 6, fourth paragraph).  Diseases transmitted through the ectoparasites include malaria caused by infection through Plasmodium (page 8, first paragraph). 
However, An et al. fail to disclose wherein the claimed insecticide of formula I is fluralaner.  
Williams et al. teach the prophylaxis of parasite infestations in animals.  Isoxazoline compounds are known in the art and compounds from this class are known to possess excellent activity against parasite infestations.  One preferred isooxazoline compound is fluralaner (page 1, lines 1-13).  The isoxazoline compounds can be administered to animals to prevent the maturation of juvenile stages of other ectoparasites, such as biting insects, for example mosquitoes of the Anopheles type (page 17, lines 6-17).  
Gassel et al. teach a comparison between the novel isoxazoline ectoparasiticide fluralaner with that of established insecticides. In these assays, fluralaner was several orders of magnitude more potent than picrotoxinin and dieldrin, and performed 5-236 fold better than fipronil.  In agreement with the superior RDL on-target activity, fluralaner outperformed dieldrin and fipronil in insecticidal screens on cat fleas, mosquito larvae, and sheep bowfly larvae, as well as acaricidal screens on cattle tick, and brown dog tick.  These findings highlight the potential of fluralaner as a novel ectoparasite (abstract).  In all test settings, fluralaner performed best as ectoparasiticide as it has superior potency compared to other insecticides (page 120, right column, first full paragraph).  In summary, this study demonstrates that the novel isooxazoline parasiticide fluralaner outperforms fipronil on the primary molecular target RDL
Furthermore, in a large number of bioscreens assessing insecticidal and acaricidal activity, fluralaner exhibited higher parasiticidal activity compared to the effects of fipronil, dieldrin and other marketed substances with different molecular mode of actions. This suggests that the isoxazoline fluralaner emerges as a new ectoparasiticidal drug with several superior properties. In vivo animal studies of ectoparasite challenge models have highlighted the therapeutic potential of this novel compound class (page 122, right column, first full paragraph).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have substituted the dihydroisoxazole compound in the method of controlling infestation of the ectoparasite, mosquitoes, in a human at risk of acquiring malaria, as taught by An et al., with the novel isoxazoline ectoparasiticide, furalaner, as taught by Williams and Gassel et al.
A person of ordinary skill in the art would have been motivated to substitute the compounds in An et al. with furalaner because, not only are both compounds structurally known as isoxazolines, but both are also known to as ectoparasiticides that control vectors such as mosquitoes.  Further, Williams et al. teach that isoxazoline compounds are known in the art and compounds from this class, such as furalaner, are known to possess excellent activity against parasite infestations.  Furthermore, Gassel et al. teach that fluralaner performed best as ectoparasiticide as it has superior potency compared to other insecticides.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in controlling mosquitoes in a human at risk of acquiring malaria by administering furalaner.
It is noted that the limitations regarding “wherein the insecticide is lethal to the vector within about 8, 7, 6, 5, 4, 3, 2 or 1 days of exposure” or “wherein after partaking in the blood meal within about 30, 60, 90, or 120 days after administration of the insecticide, the vector is killed, and thereby cannot spread a vector-borne disease causing organisms within the human population” are obvious to occur since all elemental steps of the claimed method have been taught by the cited prior art.  Therefore, the claimed vector will be killed in the claimed time after administration of the claimed insecticide.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627